



GGP INC.
2018 Non-Employee Director Compensation
(Effective January 1, 2018)


Annual fee paid to:
 
 
 
All non-employee Directors, including Chairman
 
$
200,000


(1)
Chairman
 
$
25,000


 
Audit Committee Chair
 
$
25,000


 
Compensation Committee Chair
 
$
15,000


 
Nominating & Governance Committee Chair
 
$
10,000


 
Lead Director
 
$
25,000


 
 
 
 
 
Equity Awards
 
 
 
New Director Award
 
$
75,000


(2)



(1)
Payable quarterly in arrears in cash, stock of the Corporation and/or Full Value
LTIP Units in the proportion elected (or deemed to have been elected) by each
non-employee Director before the end of the prior calendar year. Directors may
elect to receive stock as (i) a single grant of restricted stock at the
beginning of the year that vests over the calendar year 25% on the last day of
each calendar quarter or (ii) quarterly grants on the last day of each calendar
quarter. The number of restricted stock of the Corporation to be issued pursuant
to the 2010 Plan in payment of the portion of the annual fee shall be determined
using the closing price of the Corporation’s common stock on the date of the
grant, with such number of shares to be rounded to the nearest whole share. The
number of Full Value LTIP Units to be issued pursuant to the 2010 Plan in
payment of the portion of the annual fee shall be determined using the Duff and
Phelps value on the first trading day of the calendar year, with such number of
shares to be rounded to the nearest whole share. A non-employee Director, other
than those designated by a significant shareholder, must elect to receive at
least 2/3 of his or her annual fee in the form of stock of the Corporation
and/or Full Value LTIP Units if such Director does not meet the thresholds set
forth in the Corporation’s Stock Ownership Guidelines for Non-Employee
Directors. If a Director is no longer a Director at the end of the calendar
quarter, no cash payment for the quarter will be due to the Director and any
restricted shares and/or Full Value LTIP Units scheduled to vest as of the end
of that quarter and thereafter will be forfeited. If a non-employee Director
joins the board mid-year, the entire amount of their annual fee for the
remainder of the year shall be made in cash.

(2)
The New Director Award, which shall be in the form of restricted stock of the
Corporation, vests one-third on the grant date and one-third on each of the
first and second anniversaries of the grant date, and shall be made by the
Compensation Committee pursuant to the 2010 Plan as soon as practicable upon a
non-employee Director’s initial election or appointment to the Board. The number
of shares to be issued in the New Director Award shall be determined based on
the closing price of the Corporation’s common stock on the trading day on or
after the grant date, with such number of shares to be rounded to the nearest
whole share.






